     Case 1:19-cr-00162-TH Document 26 Filed 03/22/21 Page 1 of 5 PageID #: 88




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §   CASE NO. 1:19CR162
                                                §
VIDAL JARA                                      §



         FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
              BEFORE THE UNITED STATES MAGISTRATE JUDGE

        By order of the District Court, this matter was referred to the undersigned United States

Magistrate Judge for administration of a guilty plea and allocution under Rules 11 and 32 of the

Federal Rules of Criminal Procedure. Magistrate judges have the statutory authority to conduct a

felony guilty plea proceeding as an “additional duty” pursuant to 28 U.S.C. § 636(b)(3). United

States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002), cert. denied, 123 S. Ct. 1642 (2003).

On February 22, 2021, this cause came before the undersigned United States Magistrate Judge

for entry of a guilty plea by the defendant, Vidal Jara Jr., on Counts Two and Three of the

charging Indictment filed in this cause.




                                              -1-
  Case 1:19-cr-00162-TH Document 26 Filed 03/22/21 Page 2 of 5 PageID #: 89




       Counts Two of the Indictment charges that on or about August 22, 2019, in the Eastern

District of Texas, the defendant Vidal Jara, Jr., did knowingly and intentionally possess, with

intent to distribute 5grams or more but less than 50 grams of d-Methamphetamine

Hydrochloride, Ice , a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1).

       Count Three of the Indictment charges that on or about August 22, 2019, in the Eastern

District of Texas, the defendant, Vidal Jara Jr., did knowingly possess a firearm, that is, a

Mossberg, Model: 500E, .410 caliber shotgun, bearing serial number R147952; and a SCCY

Industries, Model: CPX-2, 9mm caliber pistol, bearing serial number 399806, in furtherance of a

drug trafficking crime for which he may be prosecuted in a court of the United States, that is,

knowingly and intentionally possessing with intent to distribute a detectable amount of a

Schedule II controlled substance, namely, 5 grams or more but less than 50 grams, of

d-Methamphetamine Hydrochloride, “Ice”, in violation of 21 U.S.C. § 841(a)(1), all in violation

of 18 U.S.C. § 924(c)(1)(A).

       Defendant, Vidal Jara Jr., entered a plea of guilty to Counts Two and Three of the

Indictment into the record at the hearing.

       After conducting the proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11 the Court finds:

       a. That Defendant, after consultation with counsel of record, has knowingly, freely and

voluntarily consented to the administration of the guilty plea in this cause by a United States

Magistrate Judge in the Eastern District of Texas subject to a final approval and imposition of

sentence by the District Court.

       b. That Defendant and the Government have entered into a plea agreement and a plea

agreement addendum which were addressed in open court and entered into the record.

                                                 -2-
   Case 1:19-cr-00162-TH Document 26 Filed 03/22/21 Page 3 of 5 PageID #: 90



        c. That Defendant is fully competent and capable of entering an informed plea, that

Defendant is aware of the nature of the charges and the consequences of the plea, and that the

plea of guilty is a knowing, voluntary and freely made plea. Upon addressing the Defendant

personally in open court, the Court determines that Defendant’s plea is voluntary and did not

result from force, threats or promises. See FED. R. CRIM . P. 11(b)(2).

        d.   That Defendant’s knowing, voluntary and freely made plea is supported by an

independent factual basis establishing each of the essential elements of the offense and

Defendant realizes that his conduct falls within the definition of the crimes charged under 21

U.S.C.§ 841(a)(1) and 18 U.S.C. § 924(c).

                                    STATEMENT OF REASONS

        As factual support for Defendant’s guilty plea, the Government presented a factual basis.

See Factual Basis and Stipulation. In support, the Government and Defendant stipulated that if

this case were to proceed to trial the Government would prove beyond a reasonable doubt,

through the sworn testimony of witnesses, including expert witnesses, as well as through

admissible exhibits, each and every essential element of the crime charged in Counts Two and

Three of the Indictment. The Government would also prove that the defendant is one and the

same person charged in the Indictment and that the events described in Indictment occurred in

the Eastern District of Texas and elsewhere. The Court incorporates the proffer of evidence

described in detail in the factual basis and stipulation in support of the guilty plea.

        Defendant, Vidal Jara Jr., agreed with and stipulated to the evidence presented in the

factual basis. Counsel for Defendant and the Government attested to Defendant’s competency

and capability to enter an informed plea of guilty. The Defendant agreed with the evidence

                                                   -3-
  Case 1:19-cr-00162-TH Document 26 Filed 03/22/21 Page 4 of 5 PageID #: 91




presented by the Government and personally testified that he was entering his guilty plea

knowingly, freely and voluntarily.

                               RECOMMENDED DISPOSITION

       IT IS THEREFORE the recommendation of the undersigned United States Magistrate

Judge that the District Court accept the guilty plea of Defendant which the undersigned

determines to be supported by an independent factual basis establishing each of the essential

elements of the offense charged in Counts Two and Three of the charging Indictment on file

in this criminal proceeding. The Court also recommends that the District Court accept the plea

agreement and plea agreement addendum pursuant to the Local Rules for the United States

District Court for the Eastern District of Texas and Federal Rule of Criminal Procedure 11(c).

Accordingly, it is further recommended that, Defendant, Vidal Jara Jr., be finally adjudged as

guilty of the charged offense under Title 21, United States Code, Section 841(a)(1) and Title

18, United States Code, Section 924(c).

       Defendant is ordered to report to the United States Probation Department for the

preparation of a presentence report. At the plea hearing, the Court admonished the Defendant

that the District Court may reject the plea and that the District Court can decline to sentence

Defendant in accordance with the plea agreement and addendum, the federal sentencing

guidelines and/or the presentence report because the sentencing guidelines are advisory in

nature. The District Court may defer its decision to accept or reject the plea agreement and

addendum until there has been an opportunity to consider the presentence report. See FED. R.

CRIM . P. 11(c)(3). If the Court rejects the plea agreement, the Court will advise Defendant in

open court that it is not bound by the plea agreement and Defendant may have the opportunity to

                                             -4-
      Case 1:19-cr-00162-TH Document 26 Filed 03/22/21 Page 5 of 5 PageID #: 92




    withdraw the guilty plea, dependent upon the type of the plea agreement. See FED. R. CRIM . P.

    11(c)(3)(B). If the plea agreement is rejected and Defendant still persists in the guilty plea, the

    disposition of the case may be less favorable to Defendant than that contemplated by the plea

    agreement or addendum. Defendant has the right to allocute before the District Court before

    imposition of sentence.

                                             OBJECTIONS

           Objections must be: (1) specific, (2) in writing, and (3) served and filed within fourteen

    (14) days after being served with a copy of this report. See 28 U.S.C. § 636(b)(1). A party’s

    failure to object bars that party from: (1) entitlement to de novo review by a district judge of

    proposed findings and recommendations, see Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th

    Cir. 1988), and (2) appellate review, except on grounds of plain error of unobjected-to factual
.
    findings and legal conclusions accepted by the district court, see Douglass v. United Servs. Auto.

    Ass’n., 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc). The constitutional safeguards afforded by

    Congress and the courts require that, when a party takes advantage of his right to object to a

    magistrate’s findings or recommendation, a district judge must exercise its nondelegable

    authority by considering the actual evidence and not merely by reviewing and blindly adopting

    the magistrate’s report and recommendation. See Hernandez v. Estelle, 711 F.2d 619, 620 (5th

    Cir. 1983); United States v. Elsoffer, 644 F.2d 357, 359 (5th Cir. 1981) (per curiam).


             SIGNED this the 22nd day of March, 2021.




                                                ____________________________________
                                                KEITH F. GIBLIN
                                                   -5-
                                                UNITED STATES MAGISTRATE JUDGE
